Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/766143, filed on 05/21/2020. Claims 1-11 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-143341 to Taniguichi (henceforth referred to as Taniguichi).
Regarding claims 1-5 and 8, Taniguichi discloses an ascension aid (i.e. Fig. 1) for a wind turbine (i.e. functional language: Fig. 1 can be used in a wind turbine), comprising: 
a cabin (i.e. Fig. 1, ref. 50); 
a catch unit (i.e. Fig. 1, ref. 60) that cooperates with a securing cable (i.e. Fig. 1, ref. 55) to secure the cabin and to prevent the cabin from moving unexpectedly downwardly; and 
a testing unit (i.e. Fig. 9a, 9b) for testing the functionality of the catch unit, 
wherein the testing unit has a guide unit (i.e. Fig. 4, ref. 12) for the securing cable and an entrainment unit (i.e. Fig. 4, ref. 6) for the securing cable, wherein the entrainment unit is suitable for pulling the securing cable upwardly.
Wherein the guide unit has a base plate (i.e. Fig. 3, ref. 2), 

Wherein by actuation of the actuating element, the closing member and the closure counterpart holder clamp the securing cable, and the closing member and the closure counterpart holder are moved upwardly along the base plate (i.e. Fig. 4 and Fig. 6, dotted line to solid line shows upward movement).
Wherein the catch unit trips upon actuation of the actuating element (i.e. Fig. 7, ref. 19 and 7 actuates ref. 60).
Wherein upon release or deactivation of the activating element the closing member releases the securing cable (i.e. Fig. 8, ref. 31 from solid line to dotted line and Fig. 6 to Fig. 4).
Wherein the closing member is coupled to the base plate by a torsion spring (i.e. Fig. 6, ref. 27) and urges the closing member into a starting position. 
Regarding claim 11, Taniguichi discloses a method comprising: 
testing a catch unit (i.e. Fig. 1, ref. 60) of a wind turbine ascension aid (i.e. Fig. 1), wherein the ascension aid has a cabin (i.e. Fig. 1, ref. 50), a catch unit (i.e. Fig. 1, ref. 60) and a testing unit (i.e. Fig. 9a, 9b), wherein the catch unit cooperates with a securing cable (i.e. Fig. 1, ref. 55) to prevent the cabin from moving unexpectedly downwardly, wherein the testing unit is fixed to the cabin, the testing comprising: pulling the securing cable upwardly by the entrainment unit so that eh catch unit is tripped (i.e. Fig. 6, dotted line to solid line).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,626,851 to Munk-Hansen et al (henceforth referred to as Munk-Hansen) in view of JP 2006-143341 to Taniguichi.
Regarding claim 10, Munk-Hansen teaches a wind turbine (i.e. Fig. 1) comprising a tower (i.e. Fig. 1, ref. 2).
Munk-Hansen does not specifically teach an ascension aid. However, Taniguichi teaches an ascension aid comprising: 
a cabin (i.e. Fig. 1, ref. 50); 
a catch unit (i.e. Fig. 1, ref. 60) that cooperates with a securing cable (i.e. Fig. 1, ref. 55) to secure the cabin and to prevent the cabin from moving unexpectedly downwardly; and 
a testing unit (i.e. Fig. 9a, 9b) for testing the functionality of the catch unit, 
wherein the testing unit has a guide unit (i.e. Fig. 4, ref. 12) for the securing cable and an entrainment unit (i.e. Fig. 4, ref. 6) for the securing cable, wherein the entrainment unit is suitable for pulling the securing cable upwardly.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ascension aid as taught in Taniguichi in the wind . 

Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 4,106,753 to Cavalieri et al teaches an ascension aid with a catch that moves vertically upwards;
US Patent No. 10,519,005 to Rivero teaches an ascension aid with a catch device and method of use.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654